IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 19, 2009
                                     No. 09-60181
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JUAN MANUEL DEAVILA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR, U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A91 382 030


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Juan Manuel DeAvila, a native and citizen of Mexico, petitions for review
of an order of the Board of Immigration Appeals (BIA). It found him to be
ineligible for cancellation of removal because his 2004 and 2006 Texas
convictions for possession of methamphetmine constituted an aggravated felony
for the purposes of immigration law. DeAvila contends that the BIA erred by
treating his conviction as equivalent to the federal offense of “recidivist
possession.” See 21 U.S.C. § 844(a).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-60181

      We conclude that the BIA correctly determined that DeAvila’s offenses
together constituted an aggravated felony for immigration law purposes. See
Carachuri-Rosendo v. Holder, 570 F.3d 263, 266-68 (5th Cir. 2009), petition for
cert. filed (July 15, 2009) (No. 09-60).
      PETITION DENIED.




                                           2